Exhibit 16.1 [Logo] Kyle L. Tingle, CPA, LLC May 18, 2010 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Commissioners: We have read the statements made by Sunnyside Acres Mobile Estates which was provided to us on May 14, 2010, which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of the Company’s Form 8-K report dated May , 2010.We agree with the statements concerning our Firm in such Form 8-K.At this time, there are no accounting disagreements on the financial statements prepared by this firm and filed with the Securities and Exchange Commission. Sincerely, /s/ Kyle L. Tingle, CPA, LLC Kyle L. Tingle, CPA, LLC
